Fourth Court of Appeals
                               San Antonio, Texas
                                       May 6, 2020

                                   No. 04-20-00118-CV

                          IN THE INTEREST OF Z.E.L.B.H.,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01989
                     Honorable Linda A. Rodriguez, Judge Presiding


                                     ORDER

       Appellee’s motion for extension of time is GRANTED. Appellee’s brief was
filed May 5, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court